DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 20 allowable. Claims 8, 11, and 14-19, previously withdrawn from consideration as a result of a restriction requirement, claims 8, 11 and 14-19 contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species 1-IV, as set forth in the Office action mailed on 04/30/2021, is hereby withdrawn and claims 8, 11 and 14-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William C. Collard on 10/21/2021.
The application has been amended as follows: 
In claim 13, lines 1-3, “according to claim 12, wherein the detection area comprises a plurality of sub-detection areas; the filter structure comprises a plurality of sub-detection areas;” has been changed to --according to claim 1, wherein the filter structure comprises a plurality of sub-detection areas;--.
In claim 18, line 2, “claim 12” has been changed to –claim 1--.
Allowable Subject Matter
Claims 1-9, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 20, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed fluid detection device/panel, comprising:  wherein the detection area comprises a plurality of sub-detection areas, a distance between adjacent sub-detection areas is greater than a size of each of the plurality of sub-detection areas in a same direction, and no liquid sample is located in a region corresponding the distance between adjacent sub-detection areas in combination with the entirety of elements of instant claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P LaPage/Primary Examiner, Art Unit 2886